Citation Nr: 1100449	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right leg and 
knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg and knee 
disorder.

4.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied reopening the claims for entitlement to 
service connection for bilateral hearing loss and a right knee 
and leg disorder, and denied service connection for a back 
disorder and a left knee and leg disorder.

The Board notes that it has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been submitted 
to reopen the previously denied claim.  

Although the RO considered the bilateral hearing loss claim as a 
claim to reopen a previously disallowed claim for such, the Board 
finds that the Veteran never received notice that he was ever 
previously denied service connection for bilateral hearing loss.  
Notably, the Veteran received a letter in November 1982 which 
informed him that he was denied service connection for an ear, 
nose, and throat condition, and a March 1983 letter which 
informed him that he was denied service connection for otitis 
media.  Therefore, although the March 1983 rating decision blue 
rating sheet denied entitlement to an ear, nose, and throat 
condition and bilateral hearing loss, because the Veteran never 
received direct notice of that denial for bilateral hearing loss, 
this claim will be treated on a direct service connection basis 
instead of as a claim to reopen.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right leg disorder was denied in an 
unappealed July 2006 Board decision.  

2.  The evidence received since the July 2006 decision includes 
evidence that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.

3.  There is no competent medical evidence that the Veteran's 
right leg and knee disability is etiologically related to active 
service.

4.  There is no competent medical evidence that the Veteran's 
claimed back disorder is etiologically related to active service.

5.  There is no competent medical evidence that the Veteran's 
claimed left leg and knee disorder is etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied service connection 
for right leg disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right leg 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  A right leg and knee disorder was not incurred or aggravated 
during active service, and the incurrence or aggravation of a 
right leg and knee disorder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

4.  A back disorder was not incurred or aggravated during active 
service, and the incurrence or aggravation of a back disorder 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left leg and knee disorder was not incurred or aggravated 
during active service, and the incurrence or aggravation of a 
left leg and knee disorder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, no further 
discussion of VCAA compliance is needed with respect to the claim 
to reopen.

With respect to the service connection claim on the merits, the 
Board notes that in letters dated in June 2007, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the notice 
letter informed the Veteran as to disability ratings and 
effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and a VA examination 
report, and private medical evidence (including numerous 
documents which were translated from Spanish to English).  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis for Claim to Reopen

Service connection for a right leg disorder was denied in a July 
2006 Board decision.  The Veteran did not appeal the decision; 
therefore, it became final.  38 C.F.R. § 20.1104.

The evidence of record at the time of the July 2006 Board 
decision included the service treatment records, which showed 
that the Veteran was seen in October 1967 for swelling of the 
right knee.  It was specifically noted that there was no trauma.  
The Veteran had moderate effusion, full range of motion, and no 
ligament laxity.  The impression was possible torn ligament.  One 
week later, he had no further swelling.  X-ray studies showed no 
significant abnormality.  He was treated with an Ace bandage and 
at the time of separation, his lower extremities were evaluated 
as normal and he did not complain about any right leg or knee 
condition.  The evidence of record at the time of the July 2006 
denial also included a December 2005 VA examination which 
contains an opinion against the Veteran's claim.  Specifically, 
the examiner opined that the Veteran's chronic right leg deep and 
superficial venous thrombosis and degenerative joint disease of 
the right knee are less likely than not etiologically related to 
active military service.  The claim was denied on the basis that 
there was no evidence linking the currently diagnosed left leg 
disability to active service.

The subsequently received evidence includes a September 2006 
letter from R. Coca Rivera, M.D., which notes that while the 
Veteran was in service, he fell down stairs and injured his legs.  
The next day his right knee was swollen and painful.  Since the 
accident, he has had continued problems with the knee.  The 
private physician opined that the Veteran's "knee lesion started 
most probably during service as a consequence of the accident."  
As this evidence represents an opinion in favor of the Veteran's 
claim, it is new and material to the claim, and reopening of it 
is in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover, where a veteran served continuously for ninety days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Right Leg and Knee Disorder

The Veteran claims that he is entitled to service connection for 
a right leg/knee disorder because it was incurred during service.

The service treatment records show that the Veteran was seen in 
October 1967 for swelling of the right knee.  It was specifically 
noted that there was no trauma.  The Veteran had moderate 
effusion, full range of motion, and no ligament laxity.  The 
impression was possible torn ligament.  One week later, he had no 
further swelling.  X-ray studies showed no significant 
abnormality.  He was treated with an Ace bandage and at the time 
of separation, his lower extremities were evaluated as normal and 
he did not complain about any right leg or knee condition.  

A September 2000 VA treatment record indicates complaints of 
right leg edema in the popliteal area, without pain or erythema.  
The examiner stated that it developed suddenly; there was no 
trauma.  Examination was nonspecific for phlebitis.  It was noted 
that the Veteran was receiving private treatment.  

A March 2002 letter from Dr. Coca indicates that the Veteran has 
been evaluated and treated for problems with his right leg.

A December 2005 VA examination report notes that the Veteran's 
chronic right leg deep and superficial venous thrombosis and 
degenerative joint disease of the right knee are less likely than 
not etiologically related to active military service.  The 
examiner reviewed the claims file, to include the Veteran's 
service and post service treatment records.  The examiner 
reasoned that the in-service knee injury resolved without 
complication or sequela, and the Veteran's post-service right 
knee complaints did not begin until several years after service.

A July 2006 VA treatment record notes that the Veteran had 
bilateral knee pain.  There was no edema or tenderness.  X-ray 
studies of the right knee revealed a mild narrowing the medial 
femorotibial joint.  The impression was mild degenerative joint 
disease.  

A September 2006 letter from R. Coca, M.D., notes that while the 
Veteran was in service, he fell down stairs and injured his legs.  
The next day his right knee was swollen and painful.  Since the 
accident, he has had continued problems with the knee.  The 
private physician opined that the Veteran's "knee lesion started 
most probably during service as a consequence of the accident."  

The Board finds that although the Veteran experienced a right 
knee injury during service, such injury was acute and transitory, 
and resolved without sequela.  Notably, at service separation, 
the Veteran did not have any right knee complaints, and his right 
knee was assessed as normal.  Moreover, it was not until many 
years after service that the Veteran complained of right knee 
problems.

Notably, the first post-service complaints showing knee problems 
are from 1982, which is over 10 years after service separation.  
There is also a VA medical opinion against the claim.  The 
December 2005 VA examiner thoroughly examined the Veteran, 
reviewed the claims file, and supported the opinion given.  The 
examiner pointed out that the X-ray studies done during service 
were negative, the separation examination was negative for right 
knee complaints or problems, and the first post-service 
complaints of right knee problems were years after service.

The Board recognizes that the Veteran submitted a private medical 
opinion which is in favor of the claim.  However, that opinion 
does not state any diagnosis for the right knee.  Moreover, the 
private physician clearly did not review the Veteran's service 
treatment records, as they specifically indicate that the right 
knee underwent no trauma in service.  Moreover, the private 
physician does not support his opinion, nor does he state with 
any degree of likelihood that the right knee and leg disorder is 
etiologically related to active service.

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Accordingly, the Board concludes that the private medical opinion 
is of limited probative value and is not sufficient to raise a 
reasonable doubt.

The Board acknowledges that the Veteran is competent to describe 
his right leg and knee symptoms despite the lack of 
contemporaneous medical evidence.  Notably, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain right knee and leg symptoms since military 
service, the Board finds that the Veteran's statements are not 
credible.  The Veteran's statements are inconsistent with the 
evidence of record.  As noted above, there were right knee 
complaints during service; however X-ray studies revealed no 
significant abnormality.  Moreover, no right leg or knee 
abnormalities were evident when he was examined for service 
separation.  Additionally, the first evidence of post-service 
right leg or knee complaints is from May 1982.  (Notably, the 
Veteran filed a claim for entitlement to service connection for a 
right leg condition at that time.)  Moreover, the medical opinion 
of record weighs against the Veteran's claim.  In this regard, 
the December 2005 VA examiner thoroughly examined the Veteran, 
reviewed the claims file, and rendered an objective opinion 
against the Veteran's claim based on the evidence of record.  As 
such, the medical opinions are more probative than the Veteran's 
lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007).

In sum, the service treatment records do not contain evidence of 
a chronic right knee/leg disorder.  X-ray studies were negative 
and no right leg/knee abnormalities were evident when he was 
examined for service separation.  The current right knee/leg 
disorder was initially documented several years after his service 
separation, and no probative opinion linking this condition to 
military service has been presented.  In this regard, the 
presumption of in-service incurrence is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  
Further, the Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Veteran does not contend, and the file does not 
show, that the VA examination was inadequate for rating purposes.  
Rather, the VA examination is adequate because, as shown above, 
it was based upon consideration of the Veteran's prior medical 
history, his assertions and current complaints, and because it 
describes the right leg/knee disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)) (internal quotations omitted).  The 
Board accordingly finds that remand for a new examination is not 
required at this point.  See 38 C.F.R. § 3.159(c)(4).

As such, service connection for right leg and knee disorder is 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

	II.  Back Disorder

The Veteran claims that he is entitled to service connection for 
a back disorder because it was incurred during service.

The service treatment records show no complaints or findings with 
regard to any back problems.  The service separation examination 
report indicates normal examination of the spine and on his 
separation report of medical history the Veteran indicated that 
he did not then have, nor had he ever had, back trouble of any 
kind.    

The post-service medical evidence shows that in February 2007 the 
Veteran was seen by VA for complaints of occasional neck and low 
back pain.  He was noted to be using unknown medications from a 
private physician.  

A September 2006 letter from R. Coca, M.D., notes that while the 
Veteran was in service, he fell down stairs and injured his back.  
It was also noted that the Veteran has current back pain "which 
developed without evidence of previous trauma to his back and 
started shortly after discharge from the military."  The private 
physician opined that the "low back pain problem started after 
the accident and could also be related to the accident during 
military service."  

The Board finds that, after review of the evidence of record, 
service connection for a back disorder is not warranted.  First, 
service treatment records are entirely negative for any back 
problems, complaints or findings, and the service separation 
examination report reflects normal examination of the spine.  
Moreover, the Veteran specifically denied having then had, or 
ever having had, back problems during his service separation 
report of medical history.  

Additionally, the first evidence of back problems contained in 
the record is from 2007, which is nearly 40 years after service 
separation.  Finally, there is no competent medical evidence 
linking the Veteran's current back pain to service.  

The Board recognizes that the Veteran submitted a private medical 
opinion which is in favor of the claim.  However, that opinion 
does not state any diagnosis for the back pain apart from pain.  
In this regard, the Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, the medical evidence does not 
establish the presence of chronic disability of the Veteran's 
back; therefore, service connection is not warranted for a back 
disability on any basis. 

In sum, there is no finding of any actual back condition during 
the period of the claim.  The Board notes that, in the absence of 
proof of a current disability, there can be no valid claim for 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the medical 
evidence reflects a diagnosis of any back disorder.  

Moreover, the private opinion does not state with any particular 
certainty that the current back pain is related to service, nor 
does it give any reason or basis underlying the opinion.  The 
Board notes that the private opinion is entirely based upon the 
Veteran's recitation of history, as the service treatment records 
do not support the private physician's statement of events 
(falling down stairs) which occurred during service.  The Board 
notes that the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the 
Board concludes that the private medical opinion is of limited 
probative value and is not sufficient to raise a reasonable 
doubt.

The Board notes no VA examination was conducted with regard to 
this claim.  In this regard, a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a back 
disorder, and there is absolutely no competent post-service 
medical evidence which suggests that the Veteran has any 
pathology of or chronic disability of the back, or that any 
currently diagnosed back pain is in any way related to the 
Veteran's military service.  Therefore, no VA examination is 
warranted.

With regard to the lay evidence, the Board notes that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced back symptoms since 
military service, the evidence fails to support his 
recollections.  As noted above, service treatment records do not 
contain evidence of back problems or a back disorder.  Further, 
no back abnormalities were evident when he was examined for 
service separation, and the Veteran failed to indicate, when 
specifically asked, that he had ever experienced back problems.  
The current back pain was initially documented decades after his 
service separation, and no probative opinion linking this 
condition to military service has been presented.  In this 
regard, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As such, service connection for back disorder is denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

	III.  Left Leg and Knee Disorder

The Veteran claims that he is entitled to service connection for 
a left leg and knee disorder because it was incurred during 
service.

The service treatment records show no complaints or findings with 
regard to any left knee or leg problems.  The service separation 
examination report indicates normal examination of the 
extremities and on his separation report of medical history the 
Veteran made no complaints regarding his left leg or knee. 

The post-service medical evidence shows that in July 2006 the 
Veteran was seen by VA for complaints of bilateral knee pain.  No 
diagnosis of any left knee or leg problem is made.  

A September 2006 letter from R. Coca, M.D., notes that while the 
Veteran was in service, he fell down stairs and injured his legs.  
The next day his right knee was swollen and painful.  Since the 
accident, he has had continued problems with the knee.  The 
private physician opined that the Veteran's "knee lesion started 
most probably during service as a consequence of the accident."  
Importantly, the private physician indicates no left leg or knee 
diagnosis.  

The Board finds that, after review of the evidence of record, 
service connection for a left leg and knee disorder is not 
warranted.  First, service treatment records are entirely 
negative for any left leg or knee problems, complaints or 
findings, and the service separation examination report reflects 
normal examination of the extremities.  Additionally, the first 
evidence of a left knee complaint or problem contained in the 
record is from 2006, which is nearly 40 years after service 
separation.  Importantly, there is no evidence of any diagnosis 
of a left knee or leg disorder of record.  Finally, there is no 
competent medical evidence linking any current left knee or leg 
problems to service.  

The Board recognizes that the Veteran submitted a private medical 
opinion which indicates that the Veteran's knee problem is 
related to service.  However, that opinion does not specifically 
state any diagnosis for a left knee or leg problem, and does not 
specifically relate any left knee or leg problem to service.  
Moreover, it does not give any reason or basis underlying the 
opinion.  At best, it is speculative and incomplete.  The Board 
notes that the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the 
Board concludes that the private medical opinion is of limited 
probative value and is not sufficient to raise a reasonable 
doubt.

In sum, there is no finding of any left knee or leg condition 
during the period of the claim.  The Board notes that, in the 
absence of proof of a current disability, there can be no valid 
claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the medical 
evidence reflects a diagnosis of any left knee or leg disorder.  

The Board notes no VA examination was conducted with regard to 
this claim.  In this regard, a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a left leg 
or knee disorder, and there is absolutely no competent post-
service medical evidence which suggests that the Veteran has any 
pathology of or chronic disability of the left knee or leg, or 
that any left knee or leg problem is in any way related to the 
Veteran's military service.  Therefore, no VA examination is 
warranted.

With respect to lay evidence, the Board notes that lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Although the Veteran is competent to report that he 
has experienced left knee or leg symptoms since military service, 
the evidence fails to support his recollections.  As noted above, 
service treatment records do not contain evidence of left knee or 
leg problems.  Further, no left knee or leg abnormalities were 
evident when he was examined for service separation.  The current 
left knee pain was initially documented decades after his service 
separation, no probative opinion suggests there is any left knee 
or leg condition, and no probative evidence linking any left knee 
or leg complaints to military service has been presented.  In 
this regard, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As such, service connection for a left knee and leg disorder is 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for a right leg and 
knee disorder is granted.

Service connection for a right leg and knee disorder is denied.

Service connection for a back disorder is denied.

Service connection for a left leg and knee disorder is denied.





REMAND

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss because it was incurred during 
service.  Specifically, he alleges that while serving in Vietnam 
he was exposed to artillery fire.

The service records show that the Veteran had foreign service and 
that he received the Vietnam Service Medal.  However, his 
military occupational specialty was cook.  Regardless, the Board 
notes that the record reflects that the Veteran currently wears 
hearing aids and there is a private medical opinion in favor of 
the claim (dated in November 2009).  

In light of this information, and under 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Board finds that a VA examination is warranted in 
this case.  As such, an examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of any 
current hearing loss disability for VA 
purposes.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

A diagnosis of bilateral hearing loss 
disability for VA purposes should be ruled 
in or ruled out.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently 
present hearing loss disability for VA 
purposes as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


